Title: To Alexander Hamilton from James Wilkinson, 7 September 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Distribution of Regiments in garrison.
            Sir
            New York Sept. 7th. 1799
          
          At foot you have the Corps designated, to which the Infantry of the frontier Garrisons respectively appurtain;   it may be Essential to note, that a Sergeant, Corporal, & eight Dragoons are included in the Return for Fort Sargent—
          Most respectfully I am sir Yr. Ob. Ser
          
            Ja Wilkinson
          
          
            
              
                Oswego, the
                Garrison of, is from the
                1st. Regt.
              
              
                Niagara.
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Fort Wayne
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Macanac
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Massac—
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Adams...
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Presque Isle
                Do . . . . . . . . . . . . . .
                2nd. Do.
              
              
                Fort Fayette
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Detroit...
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Washington
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Stoddert—
                Do . . . . . . . . . . . . . .
                 Do.
              
              
                Pickering..
                Do . . . . . . . . . . . . . .
                3rd. Do
              
              
                Sargent—
                Do . . . . . . . . . . . . . .
                Do. Do.
              
            
            
          
          Major General Hamilton.
        